Citation Nr: 1703253	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  04-28 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent disabling for a left (non-dominant) pectoralis major injury. 

2.  Entitlement to a rating in excess of 10 percent disabling for right knee patellar tendonitis.

3.  Entitlement to an effective date prior to December 16, 2002 for the grant of service connection of schizoaffective disorder.

4.  Entitlement to an effective date prior to December 16, 2002 for the grant of basic eligibility to Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	Attorney John Cameron


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from March 1987 to June 1989.  This case initially came before the Board of Veterans' Appeals (Board) from a September 2003 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA), in Atlanta, Georgia.  That decision denied a reopening of a claim for service connection for an acquired psychiatric disorder as well as denying increased ratings for left shoulder and right knee disabilities. 

In December 2007, the Board reopened the claim for service connection for a psychiatric disorder and remanded the reopened claim for additional development. The Board also remanded the claims for increased ratings for the right knee patellar tendonitis and the left pectoralis major injury as a statement of the case (SOC) had not been issued after it was determined that the Veteran had timely filed an October 2003 notice of disagreement (NOD) with a September 2003 rating denying these increased ratings.  In June 2012, the Veteran perfected timely substantive appeal of the increased rating claims following the issuance of an SOC addressing these matters in May 2012. 

In November 2013, the Board granted service connection for a psychiatric disorder classified as schizoaffective disorder and remanded the increased rating claims for further development.  In a January 2014 DRO rating, the RO implemented the service connection grant for the schizoaffective disorder, with an initial 100 percent rating assigned effective December 16, 2002, the date which a service connection claim was deemed to have been filed.  The January 2014 rating also granted entitlement to Dependent's Educational Assistance (DEA), also effective December 16, 2002.  In March 2014 the Veteran filed a NOD with the effective date assigned for the grants of service connection for the schizoaffective disorder and entitlement to DEA benefits.  Following issuance of a SOC in October 2015 addressing the effective date matters the Veteran timely perfected his appeal of these matters in a November 2015 substantive appeal.

The claims for a rating in excess of 20 percent disabling for a left (non-dominant) pectoralis major injury and for a rating in excess of 10 percent disabling for right (dominant) knee patellar tendonitis are addressed in the REMAND appended to this decision and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  A June 2000 rating decision that denied service connection for a psychiatric disorder is final as the Veteran did not appeal it or submit new and material evidence within a year of notification.

2.  Subsequent to this decision, the Veteran submitted a communication on November 30, 2001 which can be reasonably construed to be a petition to reopen his previously denied claim for service connection.

3.  Between the prior final decision of June 2000 and within one year of the November 30, 2001 rating, a VA hospital record shows that on August 25, 2001, the Veteran was hospitalized for severe psychotic symptoms, including acute psychosis, bizarre and aggressive behavior, hallucinations, and disorganized thought and speech which are shown to meet the criteria for a 100 percent rating under the VA Diagnostic Code for rating schizoaffective disorder.  


CONCLUSIONS OF LAW

1.  The criteria are met for an effective date of August 25, 2001 but no earlier, for the award of service connection for a psychiatric disorder.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.104, 3.105(a), 3.155, 3.156, 3.157, 3.159, 3.114, 3.186, 3.400 (2016).

2.  The criteria are met for an effective date of August 25, 2001 but no earlier, for the award of basic eligibility to Dependents' Educational Assistance.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.1, 3.104, 3.105(a), 3.155, 3.156, 3.157, 3.159, 3.114, 3.186, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

Because this appeal arises from the Veteran's timely disagreement with the effective date assigned following grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD). 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met, to the limited extent they apply in this case where the law and not the facts control the decision.

II. Entitlement to an Earlier Effective Date for Grant of Service Connection for PTSD and Basic Entitlement to DEA Benefits

The Veteran originally filed a claim for entitlement to VA benefits in July 1989, a month after he was discharged from service; claiming service connection for disabilities of the left shoulder and right knee.  Later he submitted a VAF 21-4138 Statement in Support of claim in December 1990 alleging entitlement to VA Chapter 29 benefits based on "nerve problems" which was the earliest expression of intent to file a claim based on psychiatric disability.  Subsequently, service connection for a psychiatric disorder was originally denied by the RO in a February 1991 rating decision on the basis that there was no evidence of a psychiatric disability during service, nor of a psychosis within one year of leaving the service.  The Veteran appealed this decision to the Board and following an unfavorable Board decision on this issue in September 1993, and unfavorable reconsideration by the Board in November 1993 he appealed to the Court of Appeals for Veterans Claims (Court), which vacated and remanded the September 1993 decision via a February 1995 Order and Joint Motion for Remand.  Following further actions taken on the matter, the Board denied service connection in a final decision dated in March 1998.  

Thereafter he petitioned to reopen the claim for service connection for a psychiatric disorder in an August 1999 VAF 21-4138, when he claimed entitlement to service connection for depression.  This was denied by the RO in the most recent prior final denial, a June 2000 RO rating decision, which determined that the veteran had not submitted new and material evidence to reopen his claim as the evidence submitted was cumulative and redundant.  Notice was sent in July 2000 which provided him with information as to his procedural and appellate rights.  He failed to appeal and this denial became final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (1992).  

The next communication expressing a desire to file a claim based on entitlement to service connection for a psychiatric disorder is dated on December 16, 2002 where the Veteran expressed a desire to file a claim for service connection for a psychiatric disorder, he characterized as being paranoid schizophrenia and depression.  Service connection was later granted for schizoaffective disorder in a January 2014 DRO rating, which implemented the Board's November 2013 service connection grant for the schizoaffective disorder, with an initial 100 percent rating assigned effective December 16, 2002, the date of the aforementioned communication.  This January 2014 rating also granted entitlement to Dependent's Educational Assistance (DEA), also effective December 16, 2002.

Prior unappealed decisions of the Board and the RO are final. 38 U.S.C.A. §§ 7104, 7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104.  

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i). 

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2016).  A substantive appeal consists of a properly completed VA Form 9 or other correspondence containing the necessary information.  38 C.F.R. § 20.202 (2016). 

After a veteran receives the statement of the case, he must file a formal appeal within sixty days from the date the statement of the case is mailed or within the remainder of the one-year period from the date the notification of the RO decision was mailed, whichever period ends later. 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302 (b); Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 542 (1992) (noting that where a claimant did not perfect an appeal by timely filing a substantive appeal, the rating decision then becomes final).

As previously noted, there were prior denials of claims of service connection for a psychiatric disorder, first in the original February 1991 rating which the Veteran subsequently appealed both to the Board and the Court, culminating finally in the final Board decision of March 1998.  A search of the CAVC's website does not reveal that the March 1998 Board decision was appealed.  In light of this, the decision is subject to revision only on the grounds of clear and unmistakable error and will be reversed or revised if evidence establishes such error.  38 U.S.C.A. § 7111 (a); 38 C.F.R. §§ 20.1400-20.1411.  Because the appellant has not asserted a claim of CUE in the Board's March 1998 decision, this remains a final decision.  Regarding the most recent prior final rating decision of June 2000, the Veteran never initiated appeal as no NOD was filed.  Additionally, the Board's review of the evidence submitted within the 1-year period after notification does not reveal a relevant submission requiring the determination of new and material evidence.  38 C.F.R. § 3.156(b).

For an award based on receipt of new and material evidence, other than service department records, received within the appeal period or prior to an appellate decision, the effective date will be as though the former decision had not been rendered. 38 C.F.R. § 3.400(q)(1).  The proper effective date for an award based on receipt of new and material evidence, other than service department records, received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r). 

After a careful review of the relevant evidence of record, the Board has determined, based upon the satisfactory and probative evidence of record, that an effective date of August 25, 2001, for the grant of service connection for a psychiatric disorder is warranted. 

The outcome of this claim rests on whether there was an earlier date of entitlement and an earlier date of claim, which did not have a final and binding disposition.  The most recent final and binding disposition is again noted to be the July 2000 rating decision. 

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form. The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. § 3.157.  See 79 Fed. Reg. 57,660  (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1(p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply, as provided below.

For effective date purposes, a claim is a formal or informal written communication identifying and requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2016).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2014); Norris v. West, 12 Vet. App. 413, 421 (1999).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p). 

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or Department of Veterans Affairs issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157(a).  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or uniformed services will be accepted as an informal claim for increased benefits or an informal claim to reopen.  38 C.F.R. § 3.157(b).  The provisions of this paragraph, 3.157(b)(1), apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  Id.

In this instance, the Board notes that there is not shown to be a formal application for benefits such as a VA 21-526 "Application for Compensation" submitted after the June 2000 denial and prior to the December 16, 2002 communication that was accepted by the RO as the Veteran's petition to reopen his previously denied claim for a psychiatric disorder.  As for the December 16, 2002 claim accepted by the RO for effective date purposes, this was submitted on a sheet of paper on which he wrote "I would like to reopen claims for service connection for psychiatric condition, paranoid schizophrenia and depression."  This statement also cited to VA records which he indicated could be obtained to support the claim.  

A review of the communications submitted prior to this December 16, 2002 statement discloses that on November 30, 2001, the RO received a written statement from the Veteran which stated the following.  "I'm writing you in reference to claim number (followed by his claim number).  I have had claims on appeal since 1991 and new claims since 1999.  I am requesting some information on my claims and requesting that my file be returned to the Atlanta Office."  The nature of the claims was not specified in this document.  

Later on September 27, 2002 the Veteran submitted a VAF 21-4142 Authorization for Release of information and stated as follows:  "I have a claim in for service connection for mental illness, depression since 1987.  These are not my original claims filed on 8/14/00, they are previous ones.  My claim filed on 8/4/00 should include one for a mental illness."

These statements can be reasonably construed as communications expressing his intent to apply for one or more benefits under the laws administered by VA. Furthermore, although the Veteran did not specify the nature of his claims in the November 30, 2001 statement, he later elaborated in the September 27, 2002 statement that the claims in question included one for a claim for a psychiatric disorder, described as "mental illness" and depression.  Thus, the Board finds that, with application of the benefit of the doubt, that these communications in his November 30, 2001 statement, further elaborated upon by September 27, 2002 statement, can be broadly construed to constitute a formal petition to reopen his previously denied claim for a psychiatric disorder.  Accordingly the Board finds that the effective date of the claim for service connection for a psychiatric disorder and for entitlement to DEA benefits based on the severity of his psychiatric disorder should be November 30, 2001.  

The Board notes that the VA records disclose evidence of examination or hospitalization for psychiatric issues of such severity that both the criteria for service connection at an initial 100 percent rating and basic entitlement to DEA benefits are shown met within the one year period prior to the November 30, 2001 statement that has been accepted as a formal petition to reopen the previously denied claim.  Accordingly the provisions in regard to receipt of a report of examination or hospitalization by VA as an informal claim for increased benefits or an informal claim to reopen under 38 C.F.R. § 3.157, as in existence during the relevant time period, specifically allow for an earlier effective date than December 16, 2002.  As pointed out by the Board in its November 2013 grant of service connection for schizoaffective disorder he evidence is noted to show treatment for psychiatric pathology dating back to the late 1980's.  However for purposes of this effective date claim, the Board must address whether since the June 2000 prior denial of service connection, there are VA records falling within the one year period prior to the November 30, 2001 claim that show evidence of entitlement to service connection for a psychiatric disorder and a severity of this service connected disability warranting basic entitlement to DEA benefits.  

Although the Veteran underwent psychological testing in November 2001 which disclosed diagnoses of psychiatric disorders such as schizophrenia, paranoid type and alcohol abuse, the final report dated November 27, 2001 described the Veteran's symptoms as including mild to moderate depression, no suicidal ideation, but with mistrust of others/paranoid thoughts and findings from the testing examiner that he was not precluded from attending college classes if he remained compliant with medications and abstained from alcohol.  See 168 pg CAPRI entered in VBMS 4/9/08 from pg 145-151.  

Thereafter the VA treatment records from December 2001 through February 2001 are noted to include no shows for Mental Health Care, requests for housing help through Social Work in January 2001 and February 2001.  VA records show treatment for orthopedic issues and other non-psychiatric issues from February 2001 through April 2001 mental health primary care records, although the diagnosis of schizophrenia was noted in his report of medical history.  Id. at 132-145. 

On August 25, 2001 the Veteran was admitted for acute psychosis, aggressive behavior, hallucinations, and disorganized thought and speech.  He was untestable for memory and insight and judgment were related to his illness.  His hospital course revealed ongoing bizarre and disruptive behavior and disorganized thought.  Treatment included antipsychotic medications and counseling, and although he was stabilized to the point of discharge on September 4, 2001, his prognosis remained guarded and he was to continue treatment on an outpatient basis.  He was diagnosed with schizoaffective disorder.  See 3 pg 8/01 hospital report received in VBMS 9/21/01 (and duplicate report entered in VBMS on 11/8/01).

The Board finds that this August 25, 2001 record reflects treatment relating to the Veteran's psychiatric disorder, and is also pertinent to the DEA entitlement, which will be addressed further.  As this record is within the one year period prior to the November 30, 2001 claim, the Board finds that with application of 38 C.F.R. § 3.157, this record of hospitalization beginning August 25, 2001 serves as the date of the informal claim for service connection for a psychiatric disorder, following a prior final denial in June 2000 .

The Board further notes that there are exceptions to the general rule governing reopened claims for receipt of additional records from the service department pursuant to 38 C.F.R. § 3.156(c), with revisions made to 38 C.F.R. §§ 3.156(c) and 3.400(q), effective October 6, 2006 to establish clearer rules regarding reconsideration of decisions on the basis of newly-discovered service department records.  Such exceptions are not applicable in this matter where the STRs were obtained and associated with the claims file prior to the first final adjudication of June 2000 and thus have no bearing in the outcome of the effective date claim and no supplemental records from the service department were submitted after the expiration of the appeal period of the June 2000 most recent prior denial. 

Therefore, the Board concludes that the effective date of the Veteran's service-connected schizoaffective disorder should be adjusted to August 25, 2001, but no earlier.  The appeal is granted to this extent. 

The Board also finds that August 25, 2001 is also the appropriate date for basic entitlement to DEA for the following reasons.  For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a veteran will have basic eligibility if the following conditions are met: (1) The veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (West 2014); 38 C.F.R. §§ 3.807(a), 21.3021 (2016). Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation. 38 U.S.C.A. § 5113.

For schizoaffective disorder under 38 C.F.R. §  4.130 Diagnostic Code 9211 a 
100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name. 

In this case, entitlement to DEA benefits had been established from December 16, 2002 in the January 2014 rating which also granted service connection for PTSD with an initial 100 percent rating effective this date.

As discussed in detail above, pursuant to this decision, the Board has granted service connection for schizoaffective disorder effective August 25, 2001, the date the Veteran was hospitalized for severe symptoms of psychosis and bizarre behavior.  The Board finds that this record as described above, clearly shows that the 100 percent rating for his psychiatric disorder was met as of that date.  As such, the Board finds that the Veteran is entitled to an effective date of August 25, 2001 for the grant of entitlement to DEA benefits.  38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807 (a), 21.3021. 

Further, the Board finds that the Veteran is not entitled to an effective date prior to August 25, 2001 for the grant of entitlement to DEA benefits.  Because the Veteran has not been shown to be in receipt of a total disability rating prior to August 25, 2001, entitlement to DEA benefits cannot be granted prior to this date.  The evidence fails to show any basis other than total disability for which he would be entitled to DEA benefits, thus August 25, 2001, is the earliest date for which such entitlement is warranted.  As such, VA regulations do not provide for an effective date earlier than the date the Veteran was entitled to a total disability rating - i.e., August 25, 2001. 

In sum an effective date of August 25, 2001 is warranted for the grant of service connection for PTSD and for basic entitlement to DEA benefits.  


ORDER

An effective date of August 25, 2001 for entitlement to service connection for a psychiatric disorder is granted, subject to the laws and regulations governing the award of compensation benefits.

An effective date of August 25, 2001 for entitlement to service connection for the grant of basic eligibility to Dependents' Educational Assistance is granted, subject to the laws and regulations governing the award of compensation benefits.


REMAND

Due process issues require remand of the issues of entitlement to an increased rating for the left pectoralis major injury and the right knee patellar tendonitis.  The Board's November 2013 remand directed new VA examinations to be scheduled to address the severity of these disorders.  Additionally the remand directed that pertinent records be obtained to include records from East Alabama Health Center prior to and following May 2010 patellar tendon repair, and the VA treatment records not already of record.  

Following this remand the RO sent the Veteran a VCAA letter in March 2015 requesting he fill out an enclosed VA Form 21-4142 Authorization and Consent to Release Information, for each health care provider to assist the RO in obtaining treatment information.  The letter also asked the Veteran to provide additional information regarding the location of any medical facility providing radiological testing for his left shoulder, left clavicle and right knee from 1989 to the present.  This letter is shown to have been sent to an address that was not valid at the time it was sent with a notation in the electronic record that the letter was re-sent in September 10, 2015 after it was returned undeliverable.   

Likewise the Veteran was sent a letter to this same invalid address in April 2015 advising him that he would be scheduled for upcoming VA examinations and also advising him of the potential consequences of his failure to appear without good cause, as well as what constitutes good cause.  Again this letter was sent to an address that was not valid at the time it was sent with a notation in the electronic record that the letter was re-sent in September 10, 2015 after it was returned undeliverable.  The Veteran is noted to have failed to report to the VA examinations scheduled in May 2015 and again in June 2015, with notations that the Veteran was unreachable by phone.  

The only letter entered in the VBMS/Virtual VA record on September 10, 2015 is a generic letter dated September 11, 2015 advising the Veteran of the misdelivered letters from March 2015 and April 2015 and requesting the Veteran contact the RO and provide his correct contact information.  However a review of the electronic file discloses that the correct address was of record at the time the RO drafted and sent the aforementioned VCAA and VA examination notice letters to the wrong address in March 2015 and April 2015.  An April 2014 DRO option letter and March 2014 report of contact about retroactive pay listed this correct address; thus it was in the RO's constructive possession at the time the March and April 2015 letters were sent.  

Given this factual background, the Board finds that the RO failed to comply with its duty to notify in failing to adequate notice both of the upcoming VA examination and in requesting he assist in providing medical evidence pertinent to his claim.  Although some of the records requested on remand appear to be of record including some right knee X-ray evidence from November 2009 and surgical records from September 2010, it is unclear whether additional private records may be obtained if the Veteran is given adequate notice and appropriate medical release forms.  

Accordingly the RO should again provide the Veteran with VCAA notice requesting he assist the RO in obtaining pertinent medical evidence and schedule the Veteran to undergo the VA examinations previously ordered by the Board's November 2013 remand.  Given the need to re-schedule the examinations of the right knee and left shoulder/pectoral muscles, steps should be made to ensure such examinations, where applicable, comply with directives from the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).

Additionally attempts should be made to obtain any pertinent outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and his representative and request that he authorize VA to obtain any outstanding private treatment records for his service-connected right knee disorder and his left pectoral disorder, to include any additional records of treatment of the Veteran's right knee at East Alabama Health Center prior to and following May 2010 patellar tendon repair, to include reports of any radiologic or magnetic resonance imaging (MRI) examinations of the right knee in 2009 and 2010, pre-surgical history and physical examinations, and further treatment.  Afterwards, take adequate steps to obtain all records identified.  If the records cannot be obtained, the Veteran and his representative should be notified of that fact.

2.  Associate updated VA treatment records from March 2015.

3.  After the above development has been completed and records associated with the claims file, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected left shoulder and right knee disabilities. The claims folder should be reviewed by the examiner, and the examination report should note that review. The examiner should review all pertinent evidence of record, including the reports of radiologic examination of the left shoulder since the Veteran's 1989 service discharge, and the reports of private 2010 right knee surgery. Then, the examiner should address the following: 

a. Identify all orthopedic pathology related to the Veteran's service-connected right knee patellar tendinitis.  

b. Conduct all testing to include range of motion and stability testing required to determine the Veteran's current right knee functional loss and the causation of such functional loss.  

c. State whether the Veteran's right knee disability is manifested by any painful flare-ups, and, if so, their frequency and duration. Specify whether any flare-ups are accompanied by any additional limitation of motion. Any determination should be portrayed in terms of the degree of additional range of motion loss.  State whether the Veteran uses an assistive device for ambulation.  

d. State whether there is evidence of instability OR subluxation.  If so, whether the instability or subluxation is slight, moderate, or severe.  

e. Identify all sign of muscle injury at the service-connected left pectoralis major.  

f. Describe the Veteran's ability to elevate and abduct the left arm, to swing it back and forth, and provide objective measurement of restrictions, such as inability to lift objects above a certain weight.  Describe whether or not each of the cardinal signs and symptoms of a muscle disability is shown, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement. 

g. State whether the Veteran's left pectoralis major shoulder disability is manifested by any painful flare-ups, and, if so, their frequency and duration. Specify whether any flare-ups are accompanied by any additional limitation of motion or other functional loss.  

h. State whether there is an impact on other muscles or muscle groups.  

i. State whether the overall degree of injury to the affected left shoulder muscle group would be considered moderate, moderately severe, or severe.   

In addition, with respect to range of motion testing of the right knee and left arm/shoulder, this must be conducted on active and passive motion and in weight-bearing and non-weight-bearing conditions.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Then, the claims on appeal should be readjudicated. If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


